DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15 in the reply filed on September 24, 2020 is acknowledged.
Priority
This application is a continuation of PCT/CN2017/111286 11 /16/2017 filed November 16, 2017, which claims foreign priority to CHINA Document No. 201710699814.2, filed August 16, 2017.
Status
This Office Action is in response to Applicants' response to Amendments and Remarks filed on March 22,, 2021 in which Claim 1 is amended to change the breadth of the claims.  Claims 1-16 are pending in the instant application.  Claim 16 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-15 will be examined on the merits herein.

The following grounds of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- 
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized single-phase modified hyaluronate gel as recited in step (6) of Claim 1.   See paragraph no. [0056] of the Piron et al CN publication wherein the hyaluronic acid is a physiologically acceptable salt and wherein the molecular weight of the hyaluronic acid constituting the crosslinked gel range from 1000 kilodaltons (or 1 million Daltons) to 2600 kilodaltons (2.6 million Daltons), which covers part of the hyaluronic acid molecular weight range recited in instant Claim 1.
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract). In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]).

One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication to reject the instant claims since both references disclose methods for preparing crosslinked salts of hyaluronic acid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 in view of the recognition in the art, as suggested by Karlsson et al publication, that preparation as such pH values increases the stability of the final product.
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicants argue that none of the cited references (e.g., Piron et al CN publication and the Karlsson et al publication) explicitly or implicitly teaches or suggests the mass ratio of the crosslinking agent to sodium hyaluronate disclosed in the claimed method.  This argument is not persuasive to overcome the rejection of record since molar proportions or ranges of molecular weight cannot be the basis for patentability of subject matter encompassed by the prior art where there is nothing to indicate such proportion or range is critical.  In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769, 140 USPQ 230.  Applicants argue against the use of the Karlsson et al publication to reject the instant claims since the Karlsson et al publication discloses a preparation method that result in a two-phase cross-linked sodium hyaluronate gel.  See paragraph no. [0023] in the Piron et al CN publication wherein an implant for subcutaneous or intradermal injection in the form of single-phase hydrogel is prepared as recited in the method of instant Claim 1.  Accordingly, the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A) in view of Karlsson et al (US Publication No. 2016/0145357 A1) is maintained for the reason of record.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892) and He et al (CN 102727424 A, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- linking agent and hydroxide ion; (5) homogenizing; and (6) adding a mobile phase and mixing sufficiently to obtain a high viscosity stabilized single-phase modified sodium hyaluronate gel.
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized single-phase modified hyaluronate gel as recited in step (6) of Claim 1.   See paragraph no. [0056] of the Piron et al CN publication wherein the hyaluronic acid is a physiologically acceptable salt and wherein the molecular weight of the hyaluronic acid constituting the crosslinked gel range from 1000 kilodaltons (or 1 million Daltons) to 
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract).  In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]) which embraces the pH value of 13 to 14 recited in instant Claim 3.  The above mentioned pH information disclosed in the Karlsson et al publication embraces the pH limitations recited in instant Claim 3.  See paragraph no. [0043] wherein the crosslinking agent may be selected as 1,4-butanediol diglycidyl ether (BDDE).  The Karlsson et al publication further discloses compositions which comprise suitable additives, such as local anesthetics such as lidocaine hydrochloride, which embraces the subject matter recited in instant Claims 10 and 11.
	The He et al CN publication discloses preparing crosslinked sodium hyaluronate gel by dispersing sodium hyaluronate dry powder in a mixed solution comprising 10-20 wt.% sodium hydroxide solution and acetone for preparing sodium hyaluronate alkaline suspension; adding crosslinking agent i.e. BDDE into sodium hyaluronate alkaline suspension; mixing uniformly to obtain a reaction material for producing crosslinked sodium hyaluronate; under stirring condition, maintaining the temperature of the reaction material at 35-50 degrees C for 5-8 hours; after finishing the reaction, regulating the pH of the reacted solid-liquid mixture at 7 by concentrated hydrochloric 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication and the He et al CN publication to reject the instant claims since each of the references disclose methods for preparing crosslinked salts of hyaluronic acid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 .
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicants argue that none of the cited references (e.g., Piron et al CN publication, the Karlsson et al publication and the He et al CN publication) explicitly or implicitly teaches or suggests the mass ratio of the crosslinking agent to sodium hyaluronate disclosed in the claimed method.  This argument is not persuasive to overcome the rejection of record since molar proportions or ranges of molecular weight cannot be the basis for patentability of subject matter encompassed by the prior art where there is nothing to indicate such proportion or range is critical.  In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769, 140 USPQ 230.  Applicants argue against the use of the Karlsson et al publication to reject the instant claims since the Karlsson et al publication discloses a preparation method that result in a two-phase cross-linked sodium hyaluronate gel.  See paragraph no. [0023] in the Piron et al CN publication wherein an implant for subcutaneous or intradermal injection in the form of single-phase hydrogel is prepared as recited in the method of instant Claim 1.  Accordingly, the rejection of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A) in view of Karlsson et al (US Publication No. 2016/0145357 A1) and He et al (CN 102727424 A) is maintained for the reason of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623